                            Case 21-10205       Doc 47    Filed 04/01/21     Page 1 of 1

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MARYLAND
                                          at Baltimore
                                   In re:   Case No.: 21−10205 − MMH     Chapter: 11

John McDonnell McPherson,
Debtor.

                                                     NOTICE

PLEASE TAKE NOTICE that a Specially Set Hearing will be held

on 5/5/21 at 10:00 AM by videoconference. Contact Hearings_MMH@mdb.uscourts.gov for Zoom hearing access
information.

to consider and act upon the following:

36 − Motion for Relief from Stay and Notice of Motion Re: Pending Litigation. Fee Amount $188. Notice Served on
2/19/2021, Filed by Camac Fund LP. Objections due by 03/5/2021. with three additional calendar days allowed if all
parties are not served electronically. Hearing scheduled for 04/01/2021 at 10:00 AM − Courtroom 9−C.
(Attachments: # 1 Notice of Motion # 2 Exhibit # 3 Exhibit # 4 Exhibit) (Costella, Richard)


43 − Opposition on behalf of John McDonnell McPherson Filed by Brent C. Strickland (related document(s)36 Relief
from Stay and Notice of Motion filed by Creditor Camac Fund LP). (Strickland, Brent)


45 − Camac Fund LP's Exhibits and Exhibit List Filed by Richard L. Costella (related document(s)36 Relief from
Stay and Notice of Motion filed by Creditor Camac Fund LP). (Attachments: # 1 Exhibit) (Costella, Richard)


46 − Response on behalf of Camac Fund LP Filed by Richard L. Costella (related document(s)36 Relief from Stay
and Notice of Motion filed by Creditor Camac Fund LP, 43 Opposition filed by Debtor John McDonnell McPherson).
(Attachments: # 1 Exhibit) (Costella, Richard)




NOTICE TO MOVING PARTY

A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.



Dated: 4/1/21
                                                          Mark A. Neal, Clerk of Court
                                                          by Deputy Clerk, Anna Marie Komisarek
                                                          Hearings_MMH@mdb.uscourts.gov



Form ntchrgmdb (rev. 06/08/2020)
